Citation Nr: 1208307	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-04 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the left knee caused by VA domiciliary care in September 2008. 



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from July 1983 to August 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  



FINDINGS OF FACT

1.  The Veteran injured his left knee during a basketball game in September 2008 while he was a resident of VA domiciliary care.

2.  The evidence of record shows that the left knee injury was not caused by VA hospital care, medical or surgical treatment, or examination.



CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability of a left knee disorder caused by VA domiciliary care in September 2008 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In this case, the RO did provide the appellant with notice in December 2008 prior to the initial decision on the claim in October 2009.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant. 

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the appellant in the December 2009 letter about the information and evidence that is necessary to substantiate his claim.  He was also notified of the information and evidence the VA would seek to provide and of the information and evidence he was expected to provide.  

In addition, a February 2010 letter explained how disability ratings and effective dates are determined, as required by Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Moreover, the Board concludes below that compensation pursuant to 38 U.S.C.A. 1151 is not warranted.  Thus, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.
The Board does note that the February 2010 letter was not provided prior to the October 2009 rating decision. Such an error can be effectively "cured" by providing any necessary notice and then readjudicating the claim in a statement of the case (SOC) or supplemental statement of the case (SSOC). Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007)(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In this case, the RO did not readjudicate the claim following the February 2010 letter.  However, as previously noted, any questions regarding disability ratings and effective dates are rendered moot because the claim is denied in the decision below.  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that the failure of the claimant to submit additional evidence following proper notification may constitute a waiver of readjudication or render the error harmless.  Medrano v. Nicholson, 21 Vet. App. 165, 173 (2007).   Notably, in the present case, the Veteran did not submit any additional evidence in response to the February 2010 notice letter.  Therefore, the absence of a subsequent SSOC after this notice is not prejudicial because the result of such a readjudication on exactly the same evidence and law previously considered would be no different than the previous adjudication.  Medrano, 21 Vet. App. at 173.  Accordingly, the Board concludes that there is no prejudicial error in the timing of the February 2010 letter.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records and relevant VA treatment and domiciliary records.  The Veteran has also submitted several written personal statements and lay statements.  There is no indication in the claims folder that the Veteran authorized VA to obtain any additional private records.  

The Board acknowledges that the Veteran was not afforded a VA examination and that a medical opinion has not been obtained in connection with his claim.  However, as will be discussed below, VA domiciliary care is not VA hospital care, medical or surgical treatment, or examination for purposes of establishing basic eligibility for compensation pursuant to 38 U.S.C.A. § 1151.  Therefore, a VA examination addressing whether there is additional disability, causation, or foreseeability in the context of section 1151 is not warranted.  VA does not need to provide an examination or medical opinion when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103(A)(a)(2).  See also 38 C.F.R. § 3.159(d).  VA is not required to search for evidence, which even if obtained, would make no difference in the result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See also Soyini v. Derwinski, 1 Vet. App. 541 (1991) (declining to require strict adherence to technical requirements and impose additional burdens on VA when there was no benefit flowing to the claimant).  Therefore, the Board is satisfied the duty to assist has been met.  38 U.S.C.A. § 5103A.  


Law and Analysis

Section 1151 compensation is awarded for qualifying additional disability in the same manner as if such additional disability were service-connected.  The purpose of the statute is to award benefits to those Veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a) (West 2002 and Supp. 2011).

Prior to the October 1, 1997 amendments, the provisions of 38 U.S.C.A. § 1151 simply required a causal connection between the VA treatment in question and additional disability, as there was no issue as to fault or negligence on the part of VA.  38 U.S.C.A. § 1151 (West 1991).  This "no fault" interpretation of the statute and regulations prior to October 1, 1997, was implemented by the United States Supreme Court in Brown v. Gardner, 513 U.S. 115 (1994), aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. Derwinski, 1 Vet App. 584 (1991).  

However, effective October 1, 1997, the United States Congress amended § 1151.  The amendment rescinded the "no fault" requirement.  See Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (September 26, 1996), codified at 38 U.S.C.A. § 1151 (West 2002).  

Effective September 2, 2004, the regulation implementing the provisions of 38 U.S.C.A. § 1151 also changed.  Such claims previously were adjudicated under 38 C.F.R. § 3.358.  However, VA subsequently promulgated a new regulation, 38 C.F.R. § 3.361, to implement the provisions of the revised statute.  This regulation is applicable to claims for compensation benefit pursuant to 38 U.S.C.A. § 1151 filed on or after October 1, 1997.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  

The Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151 was received in November 2008.  As such, the most recent amended version of § 1151, requiring a showing of VA negligence or fault, is applicable.  See 38 C.F.R. § 3.361(a) (provides that the amended regulation applies to claims received by VA on or after October 1, 1997); VAOPGCPREC 40-97 (stating that all § 1151 claims which were filed after October 1, 1997, must be adjudicated under the statutory provisions currently in effect, which essentially require a showing of negligence or fault on the part of VA).  In the January 2010 SOC, the RO correctly applied the provisions of the amended 38 U.S.C.A. § 1151 and also listed the provisions 38 C.F.R. § 3.361.  

For purposes of establishing entitlement to section 1151 benefits, a disability or death is a qualifying additional disability or qualifying death if the disability or death:

           (1) was not the result of the Veteran's willful misconduct; and
           
(2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was -

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(a)-(d).  

As to the causation element, additional disability must be caused by hospital care, medical or surgical treatment, or examination furnished the Veteran by VA.  38 C.F.R. § 3.361(c).  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. § 3.361(c)(1); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005); Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993).  That is, the additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA and that such additional disability was directly caused by that VA activity.  Loving, 19 Vet. App. at 101.  

The Court has also recently held that for claims under 38 U.S.C. 1151(a) received by VA on or after October 1, 1997, the mere fact that a claimant is harmed by an event that occurs coincidentally with VA hospital care, medical or surgical treatment, or an examination is not sufficient to establish causation.  Mangham v. Shinseki, 23 Vet. App. 284, 287 (2009).  The Court noted that a plain reading of the statute precluded the conclusion that domiciliary care is a component of hospital care.  That is, domiciliary care should not be considered as contemplated by section 1151.  The Court further found that "it is clear that the operative issue is not whether the appellant was housed in a VA care facility or whether domiciliary care qualifies under § 1151 as "medical treatment," but whether VA's direct actions caused his harm."  Id. at 289. 

In determining whether compensation is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he sustained an additional left knee disability as the result of his VA domiciliary care in September 2008.  Specifically, he claims that he injured his left knee on September 17, 2008, while participating in a basketball game as part of his supervised "recreational therapy" as a domiciliary resident at the VA Medical Center in Canandaigua, New York.  He maintains that he slipped on a floor rug near center court, fell, and injured his left knee.  He has also submitted a lay statement from several witnesses to the event. See November 2008 claim; November 2009 notice of disagreement (NOD); January 2010 substantive appeal (VA Form 9); and November 2008 lay statement from witnesses.  

A VA rehabilitation consultation note dated on the day of the incident, September 17, 2008, reflects that the Veteran was a resident of the VA domiciliary unit at that time due to substance abuse.  A VA note dated on the evening of September 17, 2008, indicates that the Veteran twisted his left knee when he tried to stop suddenly while playing basketball that evening.  He was given ice to apply to his knee.  A VA nurse note dated that same evening indicates that the Veteran had fallen and twisted his left knee while playing basketball as part of a group recreational activity.  His left knee was wrapped and elevated, and an ice pack was applied.  A VA x-ray report dated on September 25, 2008, revealed left knee joint effusion.  An October 3, 2008, VA ambulatory care note indicates that the Veteran had previously hurt his left knee in September 2008.  Subsequent VA treatment records dated from October 2008 to December 2008 and a February 2009 VA examination documented diagnoses of a left knee meniscal tear, a left knee anterior cruciate ligament (ACL) tear, and left knee internal derangement.  VA treatment records dated from October 2008 to December 2008 also repeatedly reflect that the Veteran was a "VA domiciliary resident" due to disability from psychiatric and substance abuse issues.  

Upon review of the evidence of record, the Board acknowledges that the Veteran sustained a left knee injury in September 2008 while he was a VA domiciliary resident.  38 C.F.R. § 3.361(b).  However, the determinative issue in this case is whether this additional disability was caused by VA medical treatment, care, or hospitalization.  38 C.F.R. § 3.361(c).


The Board finds the residuals of a left knee injury were not the result of VA hospital care, medical or surgical treatment, or examination.  The evidence clearly shows that the Veteran's left knee injury was sustained on September 17, 2008, in a basketball auditorium while he was a resident at a VA domiciliary facility.  The evidence also indicates that the injury was unrelated to any VA medical care and was not causally related to any direct VA action.  Indeed, the Court has held that domiciliary care is not contemplated by 38 U.S.C.A. § 1151.  See Mangham v. Shinseki, 23 Vet. App. 284, 288 (2009) (residing in a VA-run domiciliary facility does not constitute VA hospital care, or medical or surgical treatment as contemplated by 38 U.S.C.A. § 1151). 

In the present case, the Veteran's left knee injury was coincidental to residing at a VA domiciliary and was not caused by the actual provision of hospital care, medical or surgical treatment, or examination at the VA domiciliary.  Applicable regulations define "domiciliary care" as the furnishing of a home to a veteran, embracing the furnishings of shelter, food, clothing, and other comforts of home, including necessary medical services. 38 C.F.R. § 17.30(b).  While it is certainly possible for a veteran to undergo medical treatment while a resident at a VA domiciliary, the facts in this case indicate that the Veteran was simply participating in a basketball game.  He was not receiving any actual VA medical care during the incident, and he was not undergoing any examination.  This finding is consistent with the plain language of the statute as well as the Court's holdings in Sweitzer and Loving.  Simply put, the mere fact that a claimant is harmed by an event that occurs coincidentally during domiciliary residence is not sufficient to establish causation. See also Mangham v. Shinseki, 23 Vet. App. 284 (2009) 

Because the evidence does not demonstrate that the actual hospital care, medical or surgical treatment, or examination provided by VA caused the claimed left knee disability, the analysis need not advance to the question of proximate cause.  Mangham, 23 Vet. App. at 287-88; Loving, 19 Vet. App. at 99-100.  See also 38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  

In light of the above, the Board finds that the criteria for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability of a left knee as caused by VA domiciliary care in September 2008 have not been met, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the left knee as caused by VA domiciliary care in September 2008 is denied.  



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


